DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            Claim 1 recites the limitation "the determined KPI" in line 9.  There is insufficient antecedent basis for this limitation in the claim. 
              Claim 10 recites the limitation "the determined KPI" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
              Claim 16 recites the limitation "the determined KPI" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2,10,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marquezan et al (of the record) in view of Rao (U.S.Pub. # 2008/0091815).
         Regarding claims 1,10,16, Marquezan et al disclose an apparatus comprising: one or more processors, wherein to configure a management service equipment (100,110 of fig. 5) for measuring a plurality of key performance indicators (KPIs) (103 of fig. 1; line 19-25 of page 11) in a cellular network with a plurality of network functions (NFs) (fig. 7 discloses cellular network (5G) including UE, base station and other network function), the one or more processors are configured to cause the management service equipment to: retrieve a plurality of performance measurements associated with a cell of a radio access network (RAN) within the cellular network (104 of fig. 1; line 26-31 of page 10; line 19-25 of page 11); generate a KPI of the plurality of KPIs associated with the cell, based on the plurality of performance measurements (line 5-10 of page 11), wherein the determined KPI is a RAN condition KPI associated with a condition of RAN latency of the cell (line 31 of page 15 through line 5 of page 17 disclose the KPI associated with the latency of the cell). Marquezan et al donot specifically disclose encode the KPI for transmission. Rao discloses encode the KPI for transmission (para. 0057 discloses encoding various key performance indicators). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching of Rao in the system of Marquezan et al in order to remotely monitor, control and diagnose communication activities.   
          Regarding claim 2, Marquezan et al disclose wherein the one or more processors are configured to cause the management service equipment to: retrieve the plurality of performance measurements from at least one NF of the plurality of NFs (line 26-31 of page 10). 

Claim(s) 8,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marquezan et al and Rao as applied to claims 1,2,10,16 above, and further in view of Harrang (U.S.Pub. # 2013/0324076).
            Regarding claims 8,14, Marquezan et al and Rao donot specifically disclose wherein the RAN condition KPI is an integer indicating at least one of the following communication conditions of the cell: a normal (healthy) cell, an out-of-service cell, a capacity constraint indicating an overloaded cell, and a capability constraint indicating the cell does not support latency requirements. Harrang discloses wherein the RAN condition KPI is an integer indicating at least one of the following communication conditions of the cell: a normal (healthy) cell, an out-of-service cell, a capacity constraint indicating an overloaded cell, and a capability constraint indicating the cell does not support latency requirements (para. 0110). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching of Harrang in the system of Marquezan et al and Rao in order for load balancing to identify the most appropriate cells to load balance while minimizing the risk of opening coverage holes.

Allowable Subject Matter
Claims 3-7,9,11-13,15,17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416